DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,616,630 (“Woehr”) in view of U.S. Patent No. 6,623,458 (“Woehr 2”).
Regarding Claims 1 and 9, Woehr discloses a catheter assembly (Fig. 10A or 7A) comprising:

a needle (16), which has a lengthwise axis (i.e. the concentric longitudinal axis), a sharpened needle tip (18), and a crimp, a material build up, a bend or combinations thereof (138), passing through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position (see Fig. 10A, 7A), the needle is attached to a needle hub (12), which has a nose section at a distal end of the needle hub (i.e. the distal section having a smaller outer diameter to thereby define a “nose”);
a tip protector assembly (120) removably held in the interior of the catheter hub (see Fig. 10A/7A and 10B/7B in sequence) and located closer to the nose section than the needle tip in the ready to use position (see Fig. 10A/7A), said tip protector assembly comprising a first protector body (120/96), wherein the first protector body comprises;
a proximal wall (126/106) with a perimeter defining an opening (134/58) having the needle passing therethrough, a distal wall (130/112) distal of an end of a first arm (142/9), said distal wall having a finger (132/114) that is movable (see Fig. 10A/7A and 10B/7B in sequence) distally of the needle tip in a protective position (Fig. 10B/7B) to block the needle tip and said first arm extending distally of the proximal wall from a first end of the proximal wall (see Fig. 10A/7A, 10B/7B, and 11A/8) and extending towards the sharpened needle tip,

wherein the crimp, the material build up, the bend or the combinations thereof on the needle is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 10B/7E);
wherein the tip protector is configured to space from the nose section of the needle hub in the protective position (see Fig. 10B/7B) so that the first protector body block the needle tip (see Fig. 10B/7B) and wherein the distal wall and the finger of the first protector body are located within the interior cavity of the catheter hub in the ready to use position (see Fig. 10A/7A).
Woehr discloses the invention substantially as claimed except that the tip protector further comprises a “second protector body” as claimed. However, Woehr 2 discloses a related tip protector (16) which can be provided as either a first protector body alone (see Fig. 2a) or can be provided in association with a second protector body (50) wherein the first protector body is located within the second protector body (see Fig. 3a and 3b), the second protector body comprises a distal end with a distal wall (i.e. whereby Woehr 2 demonstrates the two configurations to be suitable, obvious variants of one another whereby it will be understood by the ordinary artisan that the second protector body assists in surrounding, blocking, and obscuring the distal end of the needle in a known and predictable manner as an improvement over the first protector body alone (compare Fig. 2c and 3c – Woehr 2).
In performing such a modification to Woehr, the distal wall of the second protector body will also be located within the interior cavity of the catheter hub in the read to use position (see Woehr, Fig. 10A/7A – note the location of the first protector body and further note where the second protector body will be provided around the first protector body in view of Woehr 2 – see Fig. 3b).
Regarding Claim 2, Woehr discloses the finger at an end of the distal wall points in a proximal direction (see Fig. 10A/7A).

Regarding Claims 4 and 12, Woehr discloses that the first arm extends further distally than the second arm (see Fig. 10B/7A, 11/9).
Regarding Claim 5, Woehr discloses the first arm crosses the lengthwise axis of the needle in the ready to use position (see Fig. 10A/7A).
Regarding Claims 6 and 11, Woehr discloses the free end of the second arm is spaced from the needle in the ready to use position and the protective position (Fig. 7A)
Regarding Claims 7 and 14, Woehr discloses the needle has the crimp or material buildup (61) and wherein the crimp or material buildup is located inside the interior of the first protector body in the protective position (see Fig. 7E) – whereby upon modification in view of Woehr 2 the crimp/buildup will likewise be located inside the second tip protector body in the protective position (see Fig. 3b, Woehr 2).
Regarding Claims 8 and 15, Woehr, as modified in view of Woehr 2, will present with the tip protector assembly completely located inside the catheter hub in the ready to use position (see Fig. 7A and 10A of Woehr – and note the intended location of the second tip protector body when modified in view of Woehr 2).
Regarding Claim 13, Woehr discloses the distal wall of the first protector body is located to a side of the needle and movable distally of the needle tip in the protective position (see Fig. 10A/7A and 10B/7B).

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 
Applicant argues (Pg. 9) that “Woehr1 and Woehr2 cannot be substituted without fixing conflicting designs and re-engineering how the needle guard of the combination operate, the combination is defective.” However, this is not persuasive. Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Here, the secondary reference, Woehr 2, provides for sufficient direction to the skilled artisan to demonstrate that tip protectors (16) can be provided as a first protector body alone (see Fig. 2a) or can be provided in association with a second protector body (50, see Fig. 3a and 3b). Such teaching by Woehr 2 can be directly applied to the configuration (Fig. 10A or 7A) of Woehr 1 with only nominal modification within the level of typical and customary skill for the ordinary artisan (see in greater detail below).

In the embodiment of Figure 7A of Woehr 1, Woehr 1 discloses “the curved section 110 seats within the mating groove 48 at point A formed in the lower inner wall of the catheter hub”, whereby this “prevents the needle clip from being prematurely 
For example, looking at the entirety of the Woehr 1 reference (see especially Fig. 4A), in this embodiment Woehr 1 discloses a related arm (69 to 66) which is equivalent in form and function to those arms shown in Figures 7A and 10A, wherein the arm likewise has curved protrusion (67) which likewise contacts a bump (68) formed in the lower inner wall of the catheter hub, the selective interaction between the protrusion and the bump likewise preventing inadvertent release of the protector from the catheter hub. Woehr 1 discloses that this protective arm (69 to 66) can be surrounded by additional protective element(s) (86, 82, 78) much in the same way that the second protector body (50) surrounds the first protector body (16) in Woehr 2. In order to permit these three walls to surround the arm in the protective position (Fig. 4B) without interfering with the function of the arm in the unprotected position (see Fig. 4A) Woehr 1 provides for an aperture (80) in one of the walls (78) such that the arm may selectively extend therethrough (see Fig. 4A and 4B in sequence). Examiner submits the inclusion of such apertures within a modified version of Fig. 7A or 10A of Woehr 1 which includes a 


    PNG
    media_image1.png
    260
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    637
    media_image2.png
    Greyscale

Supplemental Figure: Examiner’s rendering of the obvious modification of the embodiment of Fig. 10A of Woehr1 to include a second tip protector body in accordance with the teachings of Woehr2. The apertures within the walls of the second tip protector allow for the curved protrusions (128) to maintain their function in association with the corresponding slots (136) while the presence of the second tip protector body better obscures and protects the needle tip in the protective position.






    PNG
    media_image3.png
    245
    701
    media_image3.png
    Greyscale

                                    
    PNG
    media_image4.png
    117
    317
    media_image4.png
    Greyscale


Supplemental Figure: Examiner’s rending of the obvious modification of the embodiment of Fig. 7A of Woehr1 to include a second tip protector body in accordance with the teachings of Woerh2. The aperture within the wall of the second tip protector allow for the curved protrusion (110) to maintain their function in association with the corresponding slot (48) while the presence of the second tip protector body better obscures and protects the needle tip in the protective position.

Examiner notes that one of ordinary skill is also one of ordinary creativity, not an automaton, and is to be expected to use their ordinary level of knowledge, education, and understanding to provide for bodily incorporation to combine features from two or more designs to fit together the teachings of multiple patents together, whereby 
In response to Applicant’s argument (Pg. 15) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has clearly articulated that ” it will be understood by the ordinary artisan that the second protector body assists in surrounding, blocking, and obscuring the distal end of the needle in a known and predictable manner as an improvement over the first protector body alone (compare Fig. 2c and 3c – Woehr 2)” – whereby Woehr2 demonstrates the configurations without second protector bodies (Fig. 2A) and WITH second protector bodies (Fig. 3A) are suitable alternative configurations 
Applicant argues (Pg. 15) that “the housing 50 that encases the tip guard assembly 16 merely has a distal needle opening 98b and not a distal wall”. However, this is not persuasive. As clearly articulated in the rejection, Woehr discloses “a distal wall (i.e. the circumferential wall, particularly at the distal face)” whereby the first opening is defined as “the opening defined by the inner circumference of the circumferential wall”). Examiner has rendered below the second tip protector of Woehr2 when viewed down the longitudinal axis in the distal to proximal direction. Here the “distal wall” is defined by the perimeter of the circumferential wall – it is clearly a wall, it is clearly distal facing, and it clearly makes up the distal end of the second tip protector body. The “first opening” is defined by the inner circumference of this distal, circumferential wall. Here, this first opening is distinctive from the distal wall inasmuch as it has a smaller diameter than the distal wall (the diameter of the opening differing from the diameter of the distal wall by the thickness of the wall).

    PNG
    media_image5.png
    310
    447
    media_image5.png
    Greyscale


Applicant argues (Pg. 15) that “the same figure only illustrates a first opening, labeled as proximal needle opening 98a in Woehr2, and not a second opening between the distal end and the proximal end”. However, this is not persuasive. As noted above, the “first opening” is defined by the circular open space defined between the inner diameter of the distal wall so as to define an opening therethrough which allows the distal end of the needle to project past the distal end of the second protector body in the unprotected position (see Fig. 3a) and allows the distal end of the needle to retract within the second protector body in the protected position (see Fig. 3B). As noted by Applicant there is at least one other opening in the invention of Woehr 2 which extends through the proximal wall of the second protector body such that the opening is defined between the distal end and the proximal end of the second protector body.
Applicant argues (Pg. 16) “98b is merely a distal needle opening and not a distal wall that is claimed in the Applicant’s invention”. However, this is not persuasive. Here Applicant appears to be reading additional limitations from the specification into then 

    PNG
    media_image6.png
    300
    537
    media_image6.png
    Greyscale

As shown in the annotated figure of Woehr2 (reproduced above) there is clearly a second protector body which receives a first protector body within an interior thereof – the second protector body comprising a distal end with a distal wall (i.e. the circumferential wall which defines the distal end of the tip protector), the distal wall having a first opening (i.e. the opening defined by the space defined by the inner circumference of the distal wall), the tip protector also having a second opening (i.e. the opening which extends through to the proximal face of the proximal wall) to thereby define a second opening which is between the distal end and the proximal end of the tip protector. Examiner submits that the instant claims do not seek to define a second tip 
Likewise, Claim 9 recites “a first protector body located inside an interior of a second protector body… the second protector body comprises a distal end with a distal wall enclosing the distal end and having a first opening formed through the distal wall… and a second opening between the distal end and the proximal end of the second protector body”. In the invention of Woehr2 the “distal wall” encloses the distal end save for first distal opening formed therethrough. Examiner submits that the claims do not seek to define the diameter of the distal opening or the specific nature of distal wall so as to differentiate a transfer end wall which is distinctive from longitudinal wall(s) which extend from the proximal end to the distal end such that the diameter of the first opening is less than the diameter of the interior space of the second tip protector. 
Examiner submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Should Applicant wish for the instantly claimed “distal wall” to be found distinctive over the distal wall of a tip protector body such as that illustrated by Woehr2, Applicant should take effort to distinctively claim the nature of the “distal wall” and “first opening”. It is clear that the wall of Woehr2 is a distal wall, inasmuch as it is a wall which defines the distal end of the tip protector of Woehr2 and clearly has an opening defined within the distal wall, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s attention is also directed to U.S. Patent No. 5,584,810 (“Brimhall”) as it pertains to defining a first tip protector (see 200) within the interior of a second tip protector (14) having a transverse distal end wall which defines inwardly from a perimeter defined by a longitudinal wall, such that the distal end wall includes therein a first distal opening which defines a diameter which is less than the diameter of the interior of the second protector body (see Fig. 16, 17) – the Brimhall reference having been cited in the IDS filed on 29 October 2018.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                    
02/07/2022